Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.  Claims 1-2, 4-7, 16-17 and 24-39 are pending. Applicant’s amendment filed 9/13/2022  is acknowledged.

2.  Applicant’s prior rejection under 35 USC 112(b) is withdrawn because applicant has amended claims 16-17 to specify that it is a protein drug product rather than an Fc fusion protein which includes the intermediate HMW impurities. 

3.  Applicant has overcome the prior rejections under 35 USC 102 and 35 USC 103 because the claims have been amended to specify that the intermediate HMW impurities include “a monomer with Fab fragment complexes”.  These types of impurities are not taught by the prior art references.

4.  Applicant has overcome the prior ODP rejection over US Patent Application No. 17/677,499 because the ‘499 does not claim a protein drug product that includes a monomer with Fab fragment complex.

5.  Applicant’s IDS filed on 9/13/2022 is acknowledged and has been considered.


Claim Rejections - 35 USC § 112
6.  The following is a quotation of 35 U.S.C. 112(b)

(B) CONCLUSION.---The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.  Claims 1-2, 4-7, 16-17 and 24-39  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  

In base claims 1, 16 and 32 (and hence all the dependent claims), it is not clear as to the meaning of the phrase “a monomer with Fab fragment complexes” which follows the transition phrase. Is the monomer the “fc fusion protein” or can it be a completely separate protein? 

Does the phrase “with Fab fragment complexes” mean that the “Fab fragment complexes” are attached to the monomer or can the Fab fragment be nonattached but exist in the composition?

Claims 28, 31, 32, and 34 recite “where in the Fab fragment complexes comprise … Fc-Fc”.  But Fc-Fc lacks the antigen binding region, and the Fc region lacks the antigen-binding regions that are contained with the Fab, so it is unclear how something can be a Fab complex and can comprise two Fc regions bound together.


8.  The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.  Claims 28 and 31-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

This is a New Matter rejection for the following reasons:

The phrase "Fab fragment complexes comprise at least one selected from the group consisting of Fab2-Fab2, Fc-Fc, and Fab2-Fc” represents a departure from the specification and the claims as originally filed.

Applicant in the Remarks section at p. 6 points to various locations in the specification for support of the amendments. However, p. 6, lines 18-21 recites that the protein drug product includes between 0.05 and 30.0% w/w of low molecular weight, high molecular weight intermediate high molecular weight protein drug impurities, or combinations thereof”.  P. 8, lines 12-16 and FIGS. 2A-2C while showing a Fab2 homodimer from a mAb-1 drug substance also show “an Fc homodimer”.

These sections do not recite or disclose the currently claimed “Fab fragment complexes comprise at least one selected from the group consisting of Fab2-Fab2, Fc-Fc, and Fab2-Fc”. Instead, the phrase “monomer plus Fab fragments complexes”, is clearly stated as a separate category from “Fab2-Fab2, Fc-Fc, and Fab2-Fc” (see the specification as filed at lines 5-7). This is very different from the currently claimed “Fab fragment complexes comprise at least one selected form the group consisting of Fab2-Fab2, Fc-Fc, and Fab2-Fc”. The instant claims accordingly now recite limitations which were not clearly disclosed in the specification and recited in the claims as originally filed.

Applicant is required to cancel the new matter in the response to this Office Action.  Alternatively, Applicant is invited to provide sufficient written support for the limitations indicated above.  See MPEP 714.02 and 2163.06.

10. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.  No claim is allowed.

12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

October 21, 2022

/JAMES  ROGERS/
Examiner, Art Unit 1644
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644